Charles S. Biery brought this suit originally in Starke Common Pleas against The Highway Construction Company to recover an amount due under an oral agreement which supplemented a written contract.
It appears that both the Company and Biery are road contractors. Parties hereto entered into a written agreement which provided the terms under which they would prosecute a road contract granted by the city of Alliance. Biery’s claim in the Common Pleas was based on an oral agreement supplementary and in addition to the written contract whereby Biery was to receive a certain rebate from the Company.
The judgment of the Common Pleas in favor of Biery was affirmed by the Appeals.
The Company in the Supreme Court contends :
1. That the court erred in admitting parol evidence in support of the supplemental agreement.
2. That as the written contract appeared unambiguous and complete on its face that an unrebuttable presumption arose that it contained all stipulations and agreements as between the parties.